DETAILED ACTION
Receipt of Arguments/Remarks filed on December 13 2021 is acknowledged. Claims 2, 4, 6, 11 and 14 were/stand cancelled. Claims 1, 3, 5, 7-10, 12 and 15-19                                                            were amended. Claim 20 was added.  Claims 1, 3, 5, 7-10, 12-13 and 15-20 are pending. 
Newly submitted claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the previously elected invention ophthalmic material (invention 1) and new claim 20 (invention 2) would lack unity for the same reasons set forth in the restriction requirement mailed on February 27 2019.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 7-9, 12-13, 17 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 24 2019.   Claims 1, 3, 5, 10, 15-16 and 18 are directed to the elected invention.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3, 5, 10, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schlueter (US Patent No. 7909458, cited in the Office action mailed on November 4 2020) in view of Maclean et al. (Journal of Photochemistry & Photobiology, 2008, cited in the Office action mailed on November 4 2020), Lee et al. (J. Chem. Soc. Perkin. Trans., 1993, cited in the Office action mailed on June 11 2019) and Valkov et al. (Int. J. Mol. Sci., 2014, cited in the Office action mailed on November 4 2020).
Applicant Claims
The instant application claims an ophthalmic implant comprising an ophthalmic material for a light therapy of an ocular disease, comprising: a matrix material, in which the matrix material is a copolymer obtained by at least one monomer selected from the group consisting of methyl methacrylate, ethyl methacrylate, ethyl acrylate, butyl methacrylate, butyl acrylate, hydroxyethyl methacrylate, and hydroxyethyl acrylate and at least one monomer selected from the group consisting of ethylene glycol dimethacrylate, butanediol dimethacrylate and hexanediol dimethacrylate; and at least one photosensitizer selected from the group consisting of porphyrins, metalloporphyrins, porphyrins, chlorophyll, and purpurin.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Schlueter is directed to UV-absorbers for ophthalmic lens materials.  The UV absorbers are particularly suitable for use in IOLs (intraocular lens, an implant).  Such 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Schlueter teaches UV-absorbers and blue light blocking chromophores which are copolymerized with the device-forming materials (i.e. monomers) to form intraocular lens, Schlueter does not teach purpurin 18 or that it is fixed inside the IOL.  However, these deficiencies are cured by Maclean et al., Lee et al. and Valkov et al. 
	Maclean et al. is directed to the role of oxygen in the visible-light inactivation of Staphylococcus aureus.  The study shows that oxygen plays a fundamental role in the visible-light inactivation of S. aureus.  The mechanisms of inactivation is the photo-excitation of naturally occurring intracellular porphyrins, which function as endogenous photosensitizers (page 184, left column, fifth complete paragraph).  It is taught that S. aureus, including MRSA, is a major cause of healthcare-associated infection (page 184, left column, last sentence).  It is taught that it is known from the literature that exposure to visible-light, more specifically blue wavelengths, causes the PhotoDynamic Inactivation (PDS) of some bacterial species through photo-stimulation of their endogenous intracellular porphyrins.  This exposure leads to porphyrin excitation and production of singlet oxygen (page 180, left column, second paragraph).  
Lee et al. is directed to the use of chlorophyll derivative, purpurin-18 for syntheses of sensitizer for use in photodynamic therapy.  Purpurin are photosensitizers.  Purpurin-18 has been shown to be effective in vitro photosensitizers.  The sensitizers generate singlet oxygen (page 2369, left column). The structure of purpurin-18 is shown in figure 1 which shows that this photosensitizer possess a vinyl group (page 2369).
	Valkov et al. is directed to polymer-immobilized photosensitizers for continuous eradication of bacteria.  When the photosensitizers were immobilized in polystyrene, they were found to exhibit high antibacterial activity in a continuous regime (abstract).   Inactivating S. aureus in a continuous regime was shown (page 14994, conclusions).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schlueter, Maclean et al., Lee et al. and Valkov et al. and utilize purpurin-18 as a blue-light absorbing compound in the polymerization of the intraocular lens of Schlueter.  One skilled in the art would have been motivated to utilize purpurin-18 as it is a porphyrin photosensitizer which generates singlet oxygen.  Since photosensitizers of this type as taught by Maclean et al. are known to inhibit bacteria such as S. aureus, one of ordinary skill in the art would have been 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schlueter, Maclean et al., Lee et al. and Valkov et al. and utilize acrylates such as hydroxyethyl methacrylate in combination with the crosslinker butanediol dimethacrylate or ethylene glycol dimethacrylate to form the intraocular lens.  One skilled in the art would have been motivated to utilize any of the specifically taught monomers as Schlueter teaches any known IOL device material is suitable.  It would have been obvious to substitute butanediol acrylate with butanediol dimethacrylate or ethylene glycol dimethacrylate as all are crosslinkers as taught by Schlueter.
Regarding the claimed amount of photosensitizer, Schlueter teaches an amount of blue light absorbing compound of 0.01-0.5% which overlaps with the instantly claimed amount.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Response to Arguments
Applicants’ arguments filed December 1 2021 have been fully considered but they are not persuasive. 

Regarding Applicants first argument, the examiner is confused as to Applicants emphasis on this section.  Instant claim 1 recites the photosensitizer is “fixed inside” the matrix material and the photosensitizer is polymerized “with the matrix material”.  The instant claims do not require physical entrapment as it appears applicants are arguing but expressly require the photosensitizer be polymerized with the matrix material.  Thus, the covalent bond between the UV absorber and the matrix material is not excluded by the instant claim language and is in fact required by the instant claim language which states that the photosensitizers is polymerized with the matrix material.  The instant specification provides no limiting definition of “fixed inside”.  Example 1 states that since purpurin 18 comprises an ethylenically unsaturated double bond which is capable of copolymerizing with MMA and EDGDMA the porphyrin group was “fixed” to the PPMA’s molecular chain.  Page 16 of the specification as originally filed refers to covalent bonds 
Applicants argue that (2) Schlueter only relates to UV absorbers which are used for absorbing UV radiation.  Schlueter fails to teach or suggest using photosensitizer that are used for phototherapy.  Schlueter does not even mention photodynamic photosensitizers.  Maclean, Lee and Valkov fail to correct the deficiencies.  Maclean only mentions photosensitizers for sterilization not for an ophthalmic implant.  Lee while teaching purpurin-18 only teaches its use for treatment of cancer not for an ophthalmic implant.  Valkov is for treating wastewater and is non-analogous art.  The photosensitizers are immobilized within the polymer films by physical entrapment.  There is no teaching or suggestion that would have motivated one skilled in the art to use a polymer film used in the disinfection of wastewater within an ophthalmic implant.  One skilled in the art would not consider replacing the UV absorber of Schlueter with photosensitizers based on the teachings of Valkov.  It is argued that the cited references provide no suggestion or incentive that would have motivated a person of ordinary skill in the art to modify Schlueter to achieve an ophthalmic implant with a photosensitizer fixed inside the matrix material.  It is argued that the mere fact that the references can be combined or modified does not render the resultant combination obvious.  
Regarding Applicants’ second argument, the level of ordinary skill will often predetermine whether an implicit suggestion exists. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, Schlueter teaches that intraocular lens are prepared by copolymerizing UV absorbers with other ingredients including device-forming materials, crosslinking agents and blue light block chromophores.  The instant claim language does not exclude additional material not claimed to be present.  Thus, the inclusion of UV absorbers and blue light blocking chromophores is not excluded by the instant claim language.  The combination of Maclean et al., Lee et al., and Valkov et al. would suggest the use of purpurin-18 as the blue light absorbing compound which can be utilized in the polymerization of the intraocular lens of Schlueter.  Thus the rejection is not based on utilizing purpurin-18 as a UV absorber as indicated by Applicants.  As S. aureus, one of ordinary skill in the art would have been motivated to utilize this photosensitizer immobilized with the polymer in order to provide for a continuous regime as taught by Valkov et al. Since Schlueter teaches utilizing the blue light absorbing compounds polymerized with the monomers forming the intraocular lens, this would result in the photosensitizer being polymerized with the matrix material and fixed inside the matrix material.  While Valkov et al. is directed to freshwater treatment, Valkov et al. teaches that photosensitizers are harmless to human beings and animals and they inactivate bacteria.  This is true regardless of how the photosensitizers are utilized.  Valkov et al. compares immobilized photosensitizers compared to free photosensitizers and that the immobilized photosensitizers have higher stability and maintained at least some of their antibacterial activity after storage.  The photosensitizers did not leak from the solid supports which is the same desire as taught in Schlueter (see page 14986 of Valkov et al.).  While the method of immobilization may be different, since the photosensitizers did not leak they are still fixed inside the matrix material.  Additionally, Valkov et al. is not utilized alone, Maclean supports the teachings of Valkov et al. which is that photosensitizers inactive bacteria.   Inhibition of bacteria is one reason to include purpurin-18.  While it might not be the reason Applicants include this photosensitizers, it does not make the motivation provided by the prior art any less obvious.  It is well settled that "any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007). As long as some suggestion to combine the elements is provided by the prior art as a whole, the law does not require that they be combined for the reason or advantage contemplated by the inventor. In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 1304 (CCPA 1976). MPEP 2143.01.  Additionally, “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002). Thus while the prior art might suggest an ophthalmic implant comprising a matrix material with purpurin-18 immobilized but for a different reason than Applicants, this does not distinguish the structure of the prior art from the instant claims.  Regarding the non-analogous arguments with regards to Valkov et al., these arguments are also unpersuasive, and attribute an overly narrow range of interest and creativity to the person of ordinary skill in the art. Cf KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420-21 (2007) (explaining that a person with ordinary skill in the art is "a person of ordinary creativity, not an automaton," and "in many cases ... will be able to fit the teachings of multiple patents together like pieces of a puzzle"). Whether two references are analogous art is determined by two separate tests: "(1) whether the art is from the same field of endeavor, regardless of the problem addressed and, (2) if the reference is not within the field of the inventor's endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved." In re Bigio, 381F.3d1320, 1325 (Fed. Cir. 2004).  Regarding the field of endeavor, while Valkov et al. is not an ophthalmic device, the examiner cannot agree that the field of endeavor is limited to such a narrow field.  Valkov et al. is entitled polymer-immobilized 


 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 10, 15-16 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-18 and 20 of copending Application No. 15776263.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims an ophthalmic implant comprising an ophthalmic material for a light therapy of an ocular disease, comprising: a matrix material, in which 
Copending ‘263 claims a material comprising a copolymer comprising hydrophilic and hydrophobic acrylates.  The material further comprises a photosensitizer.  The photosensitizer participates in the polymerization.  Purpurin 18 is also claimed.  A medical device such as an intraocular lens is claimed.  Hydrophilic acrylates include hydroxyethyl methacrylate, hydroxyethyl acrylate, ethylene glycol dimethacrylate, butylene glycol dimethacrylate, etc. and mixtures thereof.  Hydrophobic acrylates include methyl methacrylate, ethyl methacrylate, etc. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try any of the specifically claimed monomers as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another as both are directed to material containing the same or similar ingredients.  


Response to Arguments
Applicants’ arguments filed December 13 2021 have been fully considered but they are not persuasive. 
Applicants argue that the instant claims are directed to an ophthalmic implant comprising an ophthalmic material.  It is argued that in contrast the ‘263 application does not disclose ophthalmic implants.  The claims of the ‘263 Application recite specific properties.
Regarding Applicants’ arguments, the material of the ‘263 as claimed contains the same matrix material (copolymers) as well as one photosensitizers which is polymerized with the copolymer material.  While additional properties are recited in the copending ‘263 application, this does not make the structure of the combination claimed in the instant claims any less obvious.  Regarding the instantly claimed implant, claim 11 recites a medical device made of the material.  Medical devices include an intraocular lens.  Thus an implant comprising the same material is claimed in copending ‘263.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616